Citation Nr: 1112024	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased evaluation for service-connected pes planus, evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, wherein the RO reopened a previously denied claim for service connection for hypertension and denied that claim on the merits.  The RO also denied a rating in excess of 10 percent for service-connected pes planus.  

A review of the record before the Board reveals that the Veteran was previously denied service connection for hypertension by an RO decision dated on May 23, 2006, and mailed to the Veteran on June 1, 2006.  The Veteran filed a notice of disagreement as to that denial in October 2006 and a statement of the case (SOC) was issued on February 27, 2007.  In August 2007, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).  The RO informed her that her Form 9 was not timely and that her case had been closed on June 1, 2007.  A February 2008 VA contact note indicated that the Veteran had expressed a desire to petition to reopen her previously denied claim.  In light of this procedural history, the Board has characterized the issue on appeal as whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hypertension.  

On September 22, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

During the September 22, 2010, hearing, the Veteran stated her belief that her service-connected pes planus was affecting her knees.  As a claim for secondary service connection for a knee disability has not been adjudicated by the RO, it is not currently before the Board; hence, that claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  By a decision dated on May 23, 2006, the RO denied service connection for hypertension secondary to service-connected diabetes mellitus; the Veteran did not timely appeal.  

2.  Evidence received since the RO's May 23, 2006, decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's service-connected bilateral pes planus has been manifested by subjective complaints of pain, swelling, and callosities; objective evidence of marked deformity is not present.  


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating greater than 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Petition to Reopen

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the introduction, the Veteran's claim for service connection for hypertension was last denied by the RO in May 2006.  The Veteran did not timely file an appeal of that decision to the Board and it therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the May 2006 decision, the Veteran's claims for service connection for hypertension may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of May 2006 RO decision included:  the Veteran's service treatment records (STRs), VA outpatient treatment records and examination report showing a diagnosis of essential hypertension, but failing to contain a nexus between hypertension and diabetes mellitus or service; and statements from the Veteran asserting her belief that her hypertension is related to her diabetes.

In May 2006, the RO found that information contained in VA treatment records constituted new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for hypertension.  The RO then denied service connection on the merits upon finding that none of the evidence related the Veteran's hypertension to her service-connected diabetes mellitus, nor indicated that her hypertension was aggravated by her diabetes.  The RO also noted that there was no evidence showing that hypertension was incurred in service or within any applicable presumptive period.

Evidence received since the May 2006 RO decision consists of VA treatment records and examination reports; private medical evidence; and statements from the Veteran, to include her August 2010 hearing testimony.  Notably, a July 2007 statement from the Veteran's VA physician indicates that the Veteran's "[d]iabetes is aggravating her cardiovascular system with atherosclerosis and [a]ffecting her hypertension adversely."

The Board finds that the VA physician's July 2007 statement suggests that the Veteran's hypertension has been aggravated by her service-connected diabetes mellitus.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to indicate that the Veteran's diabetes aggravated her hypertension.  Further, it is material because it is evidence supportive of a finding of secondary service connection.  See 38 C.F.R. § 3.310 (2010) (providing for secondary service connection for disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury).  It is also material because, as discussed in further detail below, it satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Shade, supra.  

As a result, the Board finds that the July 2007 VA physician's statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the issue of service connection, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hypertension is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Disability Rating

The Veteran asserts that her service-connected bilateral pes planus has been more disabling than initially rated.  Specifically, she states that her service-connected disability is manifested by pronounced marked pronation, extreme tenderness of plantar surface, marked inward displacement, and severe spasms of the Achilles tendon on manipulation.  She contends that a rating in excess of 10 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected bilateral pes planus has been evaluated as ten percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for acquired flat feet.  Under that DC, a 10 percent rating is warranted for moderate symptoms, identified as weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for bilateral severe symptoms, identified as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  (Unilateral severe symptoms warrant a 20 percent rating.)  A 50 percent rating is warranted for pronounced bilateral symptoms, identified as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  (A 30 percent rating is assigned for unilateral pronounced symptoms.)  38 C.F.R. § 4.71a, DC 5276 (2010).

In evaluating an acquired flat foot disability, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  Rather, the attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor. 38 C.F.R. § 4.57 (2010).

VA outpatient treatment records show that in December 2007, the Veteran presented with complaints of heel pain.  No edema was noted.  Pain on palpation was present at the medial/central band of the plantar fascial aspect of the left foot.  In April 2008, the Veteran was seen for an orthotics consultation.  She indicated that her custom insoles were hurting her feet, especially on her left side.  Swelling of the left hand and leg were noted.  At an April 2008 VA podiatry consultation, the Veteran complained of pain and swelling in her feet.  Physical examination revealed tenderness on palpation along the course of the medial band of the plantar fascia of the left foot.  No edema was present.  The VA podiatrist noted that the Veteran suffered from hypertension that was more likely the cause of her swelling than was her shoes.   A diagnosis of plantar fasciitis was rendered.   

In July 2008, the Veteran underwent a VA examination of her feet.  Physical examination revealed some tenderness along the course of the medial band of the plantar fascia of both feet.  There was no pitting edema.  The examiner found no painful motion (other than tenderness to palpation), weakness, or instability.  A very minimal collapse of the medial arch was noted bilaterally.  The examiner diagnosed the Veteran as having bilateral pes planus with plantar fasciitis.  He noted that the Veteran could not do any prolonged walking or standing due to pain, but found no evidence of abnormal weightbearing or misalignment of the Achillis tendon.  There was no pain on manipulation.  

In August 2008, the Veteran was seen at a VA podiatry clinic for complaints related to her custom insoles.  She related that her insoles were "too hard."  Evaluation of the insoles revealed that they were soft and pliable.  The podiatrist noted that the Veteran had not attended her physical therapy appointments for treatment of her flat feet.  

During her September 2010 Board hearing, the Veteran asserted that she has been unable to obtain properly fitting insoles or shoes from VA.  She states that she has pain in her feet and that the shoes she was given to wear by VA cut into her skin and caused her toenail to fall off.  She stated that she had minor calluses, but was more bothered by warts on the bottom of her feet.  (The Veteran filed a claim for service connection for plantar warts, which was denied by the RO in August 2008).  She also indicated that her feet would swell on a near daily basis.  

The Board finds that the evidence associated with the record during the time period of the claim reveals that the Veteran's service-connected bilateral pes planus has been manifested by no worse than moderate symptoms.  More severe symptoms, such as those set forth in the rating criteria for severe or pronounced pes planus have not been evidenced at any point during the pendency of the claim.  Overall, the Board finds that the Veteran's symptoms and level of impairment equate to the level set forth for a 10 percent rating for a moderate disability.  

In this regard, the Board notes that there is no objective evidence of marked deformity such as pronation.  Although the Veteran complains of swelling in her feet, which has been documented in the medical evidence of record, the VA podiatrist attributed that the Veteran's hypertension rather than to her pes planus or footwear prescribed to alleviate symptoms of that disability.  The Board also notes that none of the medical professionals who have examined the Veteran have noted callosities, and the Veteran herself indicated that she did not have "real bad calluses."  Further, although the Veteran has complained of pain in her feet, on examination in July 2008, pain on manipulation was not noted.  It is clear that the Veteran experiences some pain in her feet, which is also contemplated in her 10 percent evaluation; however, the Veteran has complained of heel pain, which has been attributed to her plantar fasciitis.  Thus, the Board finds that the Veteran's pain caused by her pes planus is not so accentuated that it rises to the level of a severe pes planus disability so as to warrant a 30 percent rating.  Accordingly, the Board finds that a rating in excess of 10 percent for pes planus is not supported by the medical and lay evidence of record.  In reaching this conclusion, the Board has considered that Veteran's lay assertions regarding the severity of her symptoms with respect to pronounced marked pronation, marked inward displacement, and severe spasms of the Achilles tendon on manipulation, but finds that they are contradicted by the medical evidence of record and thus afforded 

In finding that an evaluation greater than 10 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 30 percent at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see Hart, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [pes planus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

C.  Notice and Assistance

The Veteran's claim for service connection for hypertension has been reopened and remanded.  Accordingly, the discussion of VCAA notice compliance in this case is limited to the issue of entitlement to an increased evaluation for service-connected pes planus.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The RO received the Veteran's most recent increased rating claim in April 2008.  That same month, the RO sent to her a letter advising her of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include private medical evidence.  The letter informed her that she should submit evidence showing that her service-connected disability had worsened, and included the rating criteria applicable to her claim.  The letter also included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  

In September 2008, the RO sent the Veteran an updated VCAA letter informing her that she should submit evidence regarding the impact of her disability and symptoms on employment and daily life.  Thereafter, the RO issued a statement of the case.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was afforded VA examination in July 2008.  The examination report contains sufficient evidence by which to evaluate the Veteran's pes planus in the context of the rating criteria and in light of the other evidence of record.  Indeed, the examiner conducted a physical examination of the Veteran and recorded her subjective complaints of pain.  Thus, the Board has properly assisted the Veteran by affording her an adequate VA examination for the period at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran has not asserted, nor does the evidence demonstrate, that her pes planus has worsened or undergone some material change since the July 2008 VA examination.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA treatment reports, to include podiatry clinic records, private medical evidence, VA examination reports, and lay statements by the Veteran.  The Veteran has not identified any outstanding relevant records not obtained.  The Veteran was also afforded a hearing in her case, and a transcript of that hearing has been made part of the record.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension will be reopened.  To that limited extent, the appeal is granted.

Entitlement to an evaluation for service-connected pes planus in excess of 10 percent is denied.


REMAND

The Board notes that the Veteran was previously afforded VA examinations in connection with her claim of service connection for hypertension in November 2002 and March 2006.  Neither VA examiner found a relationship between the Veteran's hypertension and her diabetes mellitus.  However, as stated above, the July 2007 VA physician's statement suggests that the Veteran's hypertension has been aggravated by her diabetes mellitus.  The VA physician appears to base his opinion upon a determination that the Veteran has atherosclerosis.  A review of the record, however, fails to reveal a diagnosis of atherosclerosis.  Further, it does not appear that the VA physician reviewed the claims folder or gave any consideration to the contrary opinions of record.  Thus, without a more complete rationale, the Board is unable to rely upon the July 2007 VA physician's statement to support a finding of service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one'" (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994))).  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

Here, given the conflicting medical evidence of record, the Board finds that there is insufficient medical evidence of record to decide the Veteran's claim.  Further, the Veteran has current diagnoses of hypertension and diabetes mellitus.  Further, a VA physician has suggested that the Veteran's diabetes mellitus aggravates her hypertension.  The Board finds that this evidence meets the "low threshold" necessary to establish entitlement to a VA medical examination.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for hypertension must be remanded for a VA medical examination that addresses the etiology of the Veteran's current hypertension, to include consideration of whether the Veteran's hypertension may be secondary to her service-connected diabetes mellitus.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hypertension is attributable to her active military service or to a service-connected disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her hypertension or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination in connection with her claim of service connection for hypertension.  (This should be done after action requested in paragraph 1 above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed hypertension is at least as likely as not related to her period of military service.  An opinion should also be provided as to whether service-connected diabetes mellitus has caused or made chronically worse the Veteran's hypertension.  If the examiner finds that diabetes has not caused hypertension but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


